Title: From Thomas Jefferson to Christian Mayer, 20 June 1806
From: Jefferson, Thomas
To: Mayer, Christian


                        
                            Sir
                            
                            Washington June 20. 06.
                        
                        Your letter of the 18th. has been duly recieved, as has also the parcel of Quarentine corn, for which I
                            return you many thanks. it is a present of real value, as this kind of corn is a timely successor to the garden pea, on
                            our tables, where we esteem it as much as the pea: but it’s greater value is to furnish early subsistence after a year of
                            scarcity.
                        Mr. Reibelt, during his residence at Baltimore undertook to import from France some books for me, according
                            to a particular catalogue which I furnished him. but being to leave Baltimore soon after, he informed me in one of his
                            last letters that you had been so kind as to undertake the execution of that commission. I mention it at present only to
                            avail myself of this occasion of making to you my acknowledgements for this kindness; to which I add my salutations
                            & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    